 402DECISIONSOF NATIONALLABOR RELATIONS BOARDOtisHospitalandMassachusetts HospitalWorkersUnion,Local 880, Service Employees'InternationalUnion,AFL-CIO. Case 1-CA-10390FINDINGS OF FACTI.THE BUSINESS OF RESPONDENTJanuary 19, 1976DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERS FANNINGAND JENKINSOn June 26, 1975, Administrative Law Judge PhilSaunders issued the attached decision in this pro-ceeding. Thereafter, Respondent filed exceptions anda supporting brief. The General Counsel filed a briefin support of the Administrative Law Judge's Deci-sion.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has, delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Otis Hospital, Cam-bridge,Massachusetts, its officers, agents, successors,and assigns, shall take the action set forth in the saidrecommended Order.DECISIONSTATEMENT OF THE CASEPHIL SAUNDERS,Administrative Law Judge:Based on anoriginal charge filed on January 16, 1975, by Massachu-settsHospital Workers Union, Local 880,Service Employ-ees' International Union,AFL-CIO,herein the Union, acomplaint against Otis Hospital, herein called Respondentor the Company, was issued on February 26, 1975,allegingviolations of Section 8(a)(1) and(3) of the National LaborRelations Act, as amended.Respondent filed an answer tothe complaint denying it had engaged in the alleged unfairlabor practices.Both the General Counsel and Respondentfiled briefs in the matter.Upon the entire record in this case,and from my obser-vation of the witnesses and their demeanor,'Imake thefollowing:iThe testimonyofallwitnesseshad been considered, and the absence ofAt all times material herein the Respondent has main-tained its principal office and place of business in Cam-bridge,Massachusetts, and has been engaged at this loca-tion in operating a proprietary chronic disease hospital.The Respondent, in the course and conduct of its businessoperations,, causes large quantities of food, health careproducts, and related goods and services used by it in theoperation of its hospital, to be purchased and transportedin interstate commerce from and through various States oftheUnited States other than Massachusetts. Respondenthas an annual gross revenue in excess of $250,000, andannually received goods, materials, and services valued inexcess of $50,000 from suppliers located within Massachu-settswho receive such goods, materials, and services frompoints located outside of Massachusetts.The Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Unionis a labor organizationwithin themeaning ofSection 2(5) of the Act 2III.THEUNFAIR LABOR PRACTICESThe main issue in this case is whether the Respondentviolated the Act by refusing to grant an announced cost-of-living increase because of the Union's organizational cam-paign.Respondent is a chronic and terminal hospital, and as ofJanuary 1, 1975, had grown to 110 beds with about 225employees. Respondent's operations are administered byLawrence Hesenius who had been administrator of theHospital for about 6 years, and testified that he has com-plete control over the operation of the Hospital includingthe authority to grant any and all wage increases.On or about October 2, 1974; Respondent posted on em-ployee bulletin boards a memorandum or notice signed byHospital Administrator Hesenuis stating that there wouldbe a cost-of-living raise given to employees effective Janu-ary 1, 1975, and these notices continued to remain postedfor a considerable time thereafter.In thelatterpart of October 1974, the Union began itsorganizing campaign, and as a result of this activity RCpetitions were filed with the Board on or about November1, 1974. Decisions and Directions of Elections were there-a statement in the resolution of a conflict in specific testimony, or absenceof an analysis of such testimony, does not mean that such resolution oranalysiswas not made SeeBishop and Malco, Inc., d/b/a Walker's,159NLRB 1159, 1161 (1966)2 This record clearly shows that the Union exists for the purpose of deal-ing with Employers concerning wages, hours, and conditions of employ-ment through collective bargaining, and has employees as members of itsorganization Failure to have adopted a constitution or bylaws is immaterialwhere, in fact, the Union exists for the purposes defined in Sec 2(5) and hasemployee participation222 NLRB No. 47 OTIS HOSPITAL403after issued by the Regional Director, and an election wasscheduled for January 8, 1975, but the Respondent filed arequest for review,'and the Board granted Respondent'srequest and stayed the election pending their decision. OnJanuary 1, 1975, the cost-of-living raise promised on Octo-ber 2, 1974, had not been granted, nor has there been suchan increase up to the present time.Nurses Aide Mary Campbell testified as to certain raisesshe and other employees had received in previous years.She also stated that on or about January 9, 1975, when thewage increasewas not granted, she had a conversation withRespondent's Administrator Lawrence Hesenius about thematter. Hesenius told Campbell that he did not know whathe could do about the raise, told her that at the time whenthe notice was posted he had never stated the "exactamount," and further informed Campbell that because ofthe fact "that the union was around" he did not know justwhat he could give. Campbell then asked Hesenius if hewould accept a letter from the Union statmg that no matterwhat the wage increase was-the Union would not com-plain, and she received the reply from Hesenius that he"just didn't know if it would be a proper thing to do."Campbell also inquired if it would be permissible for her toinform the other employees that the increase or pay raisewas not being given due to the Union and because theexact amount of the increase had not been set forth. He-senius replied that it was "perfectly all right" to so informthem.The day after the above conversation Hesenius calledCampbell down to his office, and asked her whether sheknew he was to receive a letter from the Union which stat-ed that the Union was charging hun with unfair labor prac-tices for not granting the wageincrease.VictoriaMurphy worked for Respondent until October31, 1974, as director of nursing service. Murphy stated thatwhen, she was first employed by the Hospital in 1973, therewere unequal-pay scales among the employees, and Hesen-ius asked her to see what could be done to equal salaryscale forall categories of employees. According to Mur-phy, after this was done,Heseniusthen talked to her abouta possible cost-of-living raise, and stated that on January 8,1974, a 4-percent cost-of-living pay raise was given to thenursingdepartment.Administrator Hesenius testified that through the periodfrom 1965 to 1975, it has been the policy of the Hospital togrant wage increases at various times but on a discretion-ary basis, and the only "across the board"raiseto the em-ployees was in 1972,: and that was a 5.5-percent raise be-cause of a prior Federal wage freeze, and stated that everyother raise given- has -been discretionary with variousranges orpercentages, and in many instancesthe raiseswere not received by everyone, but were based upon sever-al factorslike length of service, performance of work, andother factors of this nature.-Heseniusadmitted that prior to putting up the October1974, notice of a wage increase, he had determined to grant"some increase," but explained that what he intended wasto consider the financial situation of the Hospital aroundthe end of December 1974,, and then ascertain how muchof an increase he .could actually give.Hesenius testified that although he knew the income ofthe Hospital would not vary because charges are based ona per diem rate, and for the past 4 or 5 years the Hospitalhas been running 97 to 98 occupancy, but he did not knowwhat his expenses or costs would be through the nextmonths because expenses would vary by the number ofemployees and he was having a large turnover, and it wasalso the first year of running the Hospital at 110 beds sothere would be more equipment and supplies needed. He-senius then stated that he never did work out his wageincrease as he was advised by his legal counsel to tempo-rarily freeze all wages on the basis that there was alwaysthe possibility of an unfair labor practice charge by makinga change in any wage structure or benefits during a unioncampaign. Hesemus further testified that he chose to labelthe increase here in question as a cost-of-living increase,but that it was just discretionary use of the term on his partinstead of across the board increase, and that his an-nouncement or notice on October, 1974, as aforestated,had absolutely nothing to do with the increase in the cost-of-living even though his notice so stated.The Respondent argues that its determination on thismatter -was pursuant to the advice of counsel as specialjustification for its decision to temporarily withhold thewage increase. Respondent also contends that it was justi-fied in withholding this wage increase because it could notpoint to any specific amount ofincreasethat it normallygranted. Respondent admitted that the Hospital had givensome increases on or about January 1 in past years, butmaintains these increases had never been across-the-boardincreases to all employees, whether cost-of-living or other-wise, except in January 1972,whena 5.5-percentincreasewas granted after the wage freeze.Final ConclusionsIt is well settled that withholding employees' wage in-creases because of their union activities which otherwisewould have been granted, and so advising them, is a viola-tion of the Act. The applicable test with respect to bothgranting and withholding wage increases under such cir-cumstances is whether or not they would have been grant-ed in the normal course of events absent any union activi-ties. In other words, if a wage increase would have beengranted for sound economic reasons in the normal courseof events, it should be granted in spite of intervening unionactivities; and advising employees that it is being withheldbecause of such activities patently discourages their unionactivities and interferes with, restrains, and coerces them inthe exercise of the rights guaranteed by the Act.' On theother hand, if a wage increase would not have been grantedfor sound economic reasons in the normal course of events,itsgranting after the commencement of union organiza-tional activities and/or after the filing of a petition for anelection, for the purpose of inducing the employees to voteagainst the union and favor their benefactor, likewise inter-fereswith their guaranteed rights. As- the Board 'has ob-served:By withholding salary increases, which it would havegranted had there been no organizing campaign andso advising its employees, the Respondent restrained 404DECISIONS OF NATIONAL LABOR RELATIONS BOARDand coerced its employees and thereby violated Sec-tion 8(a)(1) of the Act. This is so despite the fact thatthe Respondent may have believed that it could notgrantanyraises because of a pending election peti-tion.Dorn's Transportation Company, Inc.,168 NLRB457 (1967).As the Board stated in the case ofThe Gates RubberCompany,182 NLRB 95 (1970), where the Employer con-tended that it had withheld wage increases during the pen-dency of an election in order to maintain its neutrality:In these circumstances, neutrality is not maintainedby an announced withholding of a wage increase be-cause of a pending Board-conducted election. It iswell settled that the employer's legal duty is to proceedas he would have done had the Union not been on thescene. Here the Respondent withheld increases whichwould normally have been granted but for the pres-ence of the Union and pendency of the election andadvised employees that their wages were being with-held for this reason. By such conduct the Respondentviolated Section 8(a)(1) and interfered with employeefree choice.It appears to me that the above discussion adequatelyframes the controlling law, but since these overall stan-dards and guidelines, as set forth by the Board and courts,present essentially factual determinations, the decisionsand findings in this area are sometimes ambiguous. More-over, as outlined inGAF Corporation,196NLRB 538(1972), the cases and decisions also appear reconcilablewith the holdings that absent establishment of good-faithapprehension based on reasonable grounds for concludingthat granting of wage increases or other benefits might re-sult in the filing of unfair labor practice charges, withhold-ing of them because of a union campaign or pending of arepresentation proceeding, is an unfair labor practice.When the Respondent's action in the instant case is eval-uated in view of these principles the conclusion must bethat the Respondent's withholding of the wage increaseconstituted, in these circumstances, a violation of Section8(a)(1) and (3) of the Act.There is no probative testimony or evidence in this rec-ord to, the effect that Respondent's motivation in withhold-ing the wage increases was fear of unfair labor practicecharges or other legal action. No one testified to that effect,and, in fact,Mary Campbell inquired of Hesenius, asaforestated, if he would accept a letter from the Unionstating that they would, not complain or file a charge re-gardless of what the increase was. InGAF Corporation, su-pra,the Administrative Law Judge held: "That an Employ-ermay be faced with, unfair labor practices because ofnormal action taken by him during the course of a unioncampaign or during the pendency of an election is always apossibility. . . . The possibility of being subjected to un-founded litigation is a risk with which all in a democraticsocietymust live. However, that risk is not a ground forexemption from one's statutory obligations or for infringe-ment on,the statutory rights of others."Hesenius also stated that he was advised by his legalcounsel to temporarily freeze all wages. But whether pur-suant to advice of counsel or not, the evidence, in my opin-ion, requires the conclusion that the Respondent's motiva-tionwas discriminatory, and, of course, the fact thatRespondent's decisionwas undertakenas a result of legaladvice does not absolve the Respondent from the responsi-bility for the course of action undertaken, if, in fact, it isunlawful.As frequently documented in numerouscases,employ-ees cannot be left in fear of the loss of employment benefitsfor having exercised their guaranteed statutory rights mere-ly because an employer concludes that he might be thesubject of an unfair labor practice charge ifhe grants acontemplated increase. If he may do so, the guarantees ofthe statute assuring employees of their freedom to exercisetheir self-organizational rights are hollow indeed.GAFCorporation, supra.Itwill be recalled that AdministratorHeseniusadmittedin his testimony that prior to posting his October 2, 1974,notice, he had determined to give "some"wage increase tohis employees, and in December 1974 he intended to re-view his financial situation and costs and therebyascertainthe amount of theincrease.The abovesequence of eventsshows that the original and initial decisionfor a wage in-crease wasmade byHeseniusbeforeany union activitystarted and, of course, the employeeswere well aware ofthis.Moreover, there is no credited evidence in this recordthat Hesenius was in any way prevented from completinghis survey or review of his financialcostswhenDecember1974 came around as he originally intended to do-exceptby this time the Unionwas now inthe picture.Turning again to the overall principalguidelineprescrib-ing that an employer must determine whether to grant orwithhold benefits preciselyas if a unionwere not in thepicture, in the instant case the credited testimony of Gener-alCounsel'switness,MaryCampbell,disclosesRespondent's motive for not grantingthe increase. In theirconversation AdministratorHeseniustold Campbell, "dueto the fact that the Union was around," he didn't knowwhat he could give. As pointed out, it is thus clear that butfor the Union and organizational activities, Respondent'semployees would have received their promised pay in-creaseas originally announced.It is alleged in the complaint as an independent8(a)(1)allegation that on or about January 8, 1975, AdministratorHeseniustold an employee that he could not give the raisehere in question because of the Union. As set forth anddiscussed above, to withholdwage increasesduring thependency of an election or union campaign when this is themotivating factor is clearly violative of the Act. Moreover,as noted inThe Gates Rubber Company, supra,"neutrality isnot maintained by an announced withholding of wage in-crease because of a pending Board-conductedelection." Inthe instantcase Heseniustold employee Campbell that thereason for the increase not being given was because "theUnion was around." I agree that this statement clearly fallswithin the purview ofThe Gates Rubber Companycase, su-pra,and thus constitutes a violation of Section 8(a)(1) ofthe Act. Moreover,as alsopointed out, this could hardlybe considered an isolated statement given Hesenius' fur-therassurancesto Campbell that she could inform otheremployees about this decision, and especially so in view of OTIS HOSPITALthe increase being actually withheld.It is also alleged in the complaint, as an independent8(a)(1) allegation, that on or about January 9, 1975, Hesen-ius asked an employee if she was aware that he was toreceive a letter from the Union. As aforestated, employeeCampbell testified that Hesenius called her into his officeand, referring to a letter he had received from the Unionwhich indicated the Respondent would be charged withunfair labor practices for not granting the increase,3 askedCampbell if she knew he was to receive the letter. As point-ed out, Hesemus initiated the foregoing conversation with-out any apparent legitimate purpose and gave no reason toCampbell as to why he was questioning her about theUnion; neither did he giveanyindication or assurance thatshe would not suffer economic reprisals. I agree that ques-tioning an employee in this manner tends to inhibit them inthe exercise of their right to organize, and that such inter-rogation could hardly be considered random or innocentas it followed a conversation with the same employeewherein Hesenius had previously indicated that a wage in-crease was not being granted because of the Union "beingaround." Respondent violated Section 8(a)(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICE UPONCOMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the operation of Re-spondent Company described in section I, above, have aclose, intimate, and substantial relationship to trade, traf-fic, and commerce among the several States and tend tolead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it cease anddesist therefrom and take certain affirmative action de-signed to effectuate the policies of the Act. A broad ceaseand desist order is warranted in view of Respondent's dis-criminatory conduct and other violations.It is also recommended that Respondent promptly payto its employees the wage increase that, on October 2, 1974,itpromised would become effective on January 1, 1975,with interest at 6 percent on the wage increases for theperiod from January 1, 1975, to the date when the increasesare made currently operative as part of the employees' reg-ular pay. Since Respondent had not promised a specificamount of a wage increase, the increase will be in theamount that Respondent would have paid but for its illegalwithdrawal of the promised increase.The Board's remedies are designed to restore the statusquo which would have prevailed if the unlawful acts hadnot been committed. The Board has, in other cases like thepresent one, ordered an employer to reimburse employeesfor wage increases they would have received except for theemployer's unlawful conduct in canceling them.HendelManufacturing Company, Incorporated,,197NLRB 10933 See G C. Exh. 3.405(1972), enfd. 483 F.2d 350 (C.A. 2, 1973);GAF Corporation,196 NLRB 538 (1972), enfd. 488 F.2d 306 (C.A. 2, 1973).Also seeKeller Columbus, Inc.,215 NLRB No. 124 (1974).The October 2, 1974, notice posted by Respondent in theinstant case refers to a cost-of-living increase,as aforestat-ed, but I will accept the testimony by Hesenius that thiswas a "frivolous" use of the term or an inadvertentmistakeon his part, and that the notice he posted should have read,"across-the-board" increase. The testimony given by He-senius asto income, grants, additional beds,equipment,and supply expenses, and his evaluations in other cost fac-tors of a similar nature, all tend to substantiate his testimo-ny that "across the board" was the contemplatedincreaseand the standard to be applied.Heseniusfurther statedthat he would have determined in December 1974 theamount of the increase to be given on January 1, 1975. Allthe income figures, grants, and cost factors and all recordsfrom other outside agencies are as easily available at thepresent time as they would have been in December 1974,or even more so, and as a result Hesenius can now readilyascertain the exact and precise across-the-board increasehe would have given on January 1, 1975, had not the em-ployees engaged in union activities. This increase must alsobe considered with increases of a like nature given in thepast (5.5 percent in 1972) and which would be sufficientlydefinite to remove it from the category of speculative. Theexact amount of the increase can be determined in a back-pay proceeding if the parties are unable voluntarily toagreeon a precise figure. SeeKeller Columbus, Inc., supra.CONCLUSIONS OF LAW1.Respondent is engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the meaningof Section 2(5) of the Act.3.By withholding or withdrawing a wage increase forthe employees the Respondent engaged in unfair laborpractices within the meaning of Section 8(a)(1) and (3) ofthe Act.4.By interfering with, restraining, and coercing employ-ees in the exercise of the rights guaranteed in Section 7 oftheAct, as enumerated herein, the Respondent has en-gaged in and is engaging in unfair labor practices withinthe meaning of Section 8(a)(1) of the Act.5.The aforesaid unfair labor practices are unfair laborpractices within themeaningof Section 2(6) and (7) of theAct.Upon the basis of the foregoing findings of fact, conclu-sions of law, and the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recommend-ed:ORDER4Respondent Otis Hospital, Cambridge, Massachusetts,its officers, agents, successors, and assigns, shall:4 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings, 406DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.Cease and desist from:(a) Interrogating employees about union activities orunion letters.(b)Telling or warning employees that a promised wageincreasecould not be given because of the Union.(c)Withholding and refusing to pay to its employees thepay increase that it promised its employees would be effec-tive January 1, 1975.(d) In any other manner interfering with the exercise byemployees of the rights guaranteed to them under Section 7of the National Labor Relations Act.2.Take the following affirmative action to effectuate thepolicies of the Act:(a) Pay to its employees the wage increases that werepromised to be effective on January 1, 1975, including thewage increases that were withheld from January 1, 1975, tothe effective current institution of the pay increases, withinterest at 6 percent on the previously withheld increases,and all in the manner set forth in the section of this Deci-sion entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copyingallpay-roll records, social security payment records, timecards,personnel records, reports, and all other records necessaryto analyze the amount of backpay due under the terms ofthis recommended Order.(c)Post at its place of business and Hospital, copies ofthe attached notice marked "Appendix." 5 Copies of saidnotice, on forms provided by the Regional Director forRegion 1, after being duly signed by Respondent's repre-sentative, shall be posted by Respondent immediatelyconclusions, and recommended Order herein shall, as provided in Sec102.48 of the Rules and Regulations, be adopted by the Board and becomeitsfindings, conclusions, and Order and all objections thereto shall bedeemed waived for all purposes5In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board."upon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, includingall places, where notices to employees are customarily post-ed. Reasonable steps shall be taken by Respondent to in-sure that said notices are not altered, defaced, or coveredby any other material.(d)Notify the Regional Director for Region 1, in writ-ing, within 20 days from the receipt of this Decision, whatsteps have been taken to comply herewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which all parties were representedby their attorneys and presented evidence in supportof their respective positions, it has been found that wehave violated the National Labor Relations Act in cer-tain respects and we have been ordered to post thisnotice and to carry out its terms.WE WILL pay to our employees the wage increasesthat we had promised to them beginning January 1,1975, with interest at 6 percent on the wage increasesthat we have withheld since January 1, 1975.WE WILL NOT interrogate our employees concerningtheir union activities, nor inquire as to letters sent tous by the Union.WE WILL NOT inform or give warning,to our employ-ees that promised wage increases cannot be given be-causeof the Union.WE WILL NOT in any other manner interfere with ouremployees' exercise of rights guaranteed to them bySection 7 of the National Labor Relations Act.OTISHOSPITAL